Citation Nr: 0319248	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  01-02 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left ankle, currently rated as 20 percent 
disabling.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the left ankle prior to May 31, 
2000.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from August 1957 to 
May 1962.  

In a February 1999 rating decision of Manila, the Republic of 
the Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA), the RO denied an increased rating for 
residuals of a fracture of the left ankle, which was rated as 
10 percent disabling.  In a June 2001 rating decision, the RO 
increased the disability rating to 20 percent from May 31, 
2000, and recharacterized the service-connected disability as 
residual, fracture, left ankle with traumatic arthritis.  The 
veteran appealed the issues of entitlement to an increased 
rating for residuals of a fracture of the left ankle and 
entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the left ankle prior to May 31, 2000, to the 
Board of Veterans' Appeals (Board).

In an October 2001 decision, in pertinent part, the Board 
concluded that a rating in excess of 20 percent was not 
warranted for residuals of a fracture of the left ankle; and 
a rating of 20 percent was warranted during the appeal period 
prior to May 31, 2000, for residuals of a fracture of the 
left ankle.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims ("the Court").  
Pursuant to a Joint Motion for Partial Remand, in July 2003, 
the Court vacated the Board's decision on the issues listed 
on the front page of this decision for further proceedings in 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  





REMAND

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

In light of the Court's remand, the appropriate actions 
should be undertaken to ensure that the directives of VCAA 
have been followed.  Disabled Am. Veterans v. Sec'y. of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to VA.

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  The veteran should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The veteran should be advised of 
the evidence necessary to substantiate 
his claims, as well as what evidence he 
is to provide and what evidence VA will 
attempt to obtain.  

3.  If upon completion of the requested 
actions, the claims remain denied, the 
case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


